UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2017



ELAINE MURRY,

                                              Plaintiff - Appellant,

          versus


CITY OF FAYETTEVILLE; THE CUMBERLAND COUNTY
BOARD OF COMMISSIONERS; CUMBERLAND COUNTY
BUSINESS COUNCIL; THE LUNDY GROUP; 300 BLOCK
INVESTORS LLC; PENNINK & STROTHER PROPERTY
MANAGEMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:05-cv-00861-BR)


Submitted: November 21, 2006              Decided:   November 29, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elaine Murry, Appellant Pro Se. James R. Nance, Jr., REID, LEWIS,
DEESE, NANCE & PERSON, Fayetteville, North Carolina; Karen M.
McDonald, CITY OF FAYETTEVILLE, Fayetteville, North Carolina;
Douglas Edward Canders, CUMBERLAND COUNTY ATTORNEY’S OFFICE,
Fayetteville, North Carolina; John Roseboro, THE BANKS LAW FIRM,
Research Triangle Park, North Carolina; Steven B. Epstein, Raymond
Albert Starling, HUNTON & WILLIAMS, Raleigh, North Carolina; Garris
Neil Yarborough, THE YARBOROUGH LAW FIRM, Fayetteville, North
Carolina; Steven James O’Connor, MCCOY, WEAVER, WIGGINS, CLEVELAND
& RAPER, Fayetteville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Elaine   Murry    appeals   the   district   court’s   order

dismissing her civil rights action filed pursuant to 42 U.S.C.

§§ 1982 and 2000d (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Murry v. City of Fayetteville, No. 5:05-

CV-861-BR (E.D.N.C. Aug. 17, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             AFFIRMED




                                - 3 -